REIORT\’l and AFFIRM; Opinion issued November 14. 2012.




                                               In The
                                     Qituirt iii   411ra1s
                         ifth Iistrirt tif ULXw3              at Ja11&ui
                                        No. 05-I 1-01266-CR


                                LASHUNDRA ADAMS, Appellant

                                                 V.

                               TIlE STATE OF TEXAS, Appellee


                       On Appeal from the 292nd Judicial District Court
                                    l)allas Count, Texas
                               i Court Cause No. F0S-533 15-V
                               rf




                              MEMORANDUM OPINION
                       Before Justices O’Neill, Fitz(ierald and Lang-Miers
                                   Opinion By Justice O’Neill

        Appellant Lashundra Adams appeals her jurY conviction fbr aggravated assault with a deadly

weapon, in three issues, appellant contends the evidence is legally insufficient to support her

conviction and the judgment should be reformed to retlect the proper trial attorneys.        For the

following reasons, we reform the judgment and affirm the trial court’s judgment as reformed.

       Appellant wis charged with stabbing the victim Meishea Pruitt with a screwdriver or “an

unknown sharp object.” The evidence at trial showed that appellant and Pruitt were romantically

involved with the same man, Romall Scott. Before the offense, the two women had numerous

arguments over the phone about Scott. Shortly before the offense, Scott married Pruitt, who was also

the mother of his child. Scott however continued his relationship with appellant.
         Pruitt initially testified that on the day ofthe offense, she called Scott on his cell phone. She

said Scott was with appellant and appellant took Scott’s phone and started arguing with Pruitt. She

said when Scott got his phone back, he told Pruitt to meet him at his mother’s house. Pruitt testified

that when she got to Scott’s mother’s house, she got out of her car and started to get her daughter out

ofthe back seat. As she leaned down, appellant stabbed her in the back two or three times, and then

walked away. Pruitt testified the object she was stabbed with looked like a pocket knife. After she

was stabbed, an ambulance arrived and she went to the hospital. On cross-examination, Pruitt

testified that after reviewing the police report, she was mistaken about the events leading to her.

going to Scott’s mother’s house. She said she and Scott had been at a gas station that day, got into

an argument, and she drove offleaving him at the gas station. She then went to appellant’s mother’s

house.

         Scott testified that on the day of the offense, he and Pruitt were at a gas station. Pruitt was

on his cell phone arguing with appellant. Pruitt started yelling at Scott, while continuing to argue

with appellant. Scoff got out ofthe car and started walking toward his mother’s nearby house. Pruitt

drove off in the same direction. As Scott walked toward his mother’s house, he saw appellant

coming from the direction of the house. She told Scott, “yeah, I got yo’ bitch.” He said she had a

“shiny” object in her hand that looked like a flat-head screwdriver, or some kind of “ice pick or

something like that.” When he got to the house, he saw Pruitt hunched over, going toward his

mother’s door, yelling “she stabbed me, she stabbed me.” Scoff called police.

         Officers Paul James and Ben Avala responded to the call. When they arrived at the scene,

Pruitt was in the ambulance being treated for puncture wounds. She and Scott were screaming at

each other. According to the officers, both Pruitt and Scott reported the stabbing had occurred at the

doorway ofthe house. After talking to Pruitt and Scott, they went to appellant’s house to question




                                                  —2--
 her. Appellant claimcd she knew nothing about the stabbing and allowed the officers to look for a

 screwdriver.

           Appellant testified that Scott would often come over and spend the night at her house. She

knewPruittwasthemotherofScott’schild,butshesaiditdidnotseemasthoughtheywerea

“couple.” She said before the incident, she and Pruitt had argued on the phone and Pmitt had

threatened to shoot her. She said on the day ofthe offense, Pniitt called her and told her to stay away

from Scott and to stop calling him. Appellant responded she would only stop seeing and calling

Scott if Scoff told her to, and she was planning to call him right then. When she got off the phone,

appellant called Scott but he did not answer. She then walked to Scott’s mother’s house who lived

nearby. She took a kitchen knife with her because it was a very violent neighborhood.’ When she

got to Scoff’s mother’s house, Pruitt was there and started yelling and cussing at appellant telling her

to stay away from Scott. Appellant again told Pruitt she would only stay away from Scott if Scott

told her to. Pruitt then went to her trunk “aggressively.” When Pruitt began to open the trunk,

appellant thought Pruitt was going for a gun. She feared for her safety and swung at Pruitt with her

knife.

         Appellant admitted that when she was questioned bypolice later that day, she denied stabbing

Pruitt. She also testified that despite the State’s photograph of Pruitt’s injuries showing three stab

wounds, she only swung at Pruitt one time.

         After hearing the evidence, thejury found appellant guilty ofaggravated assault with a deadly

weapon. In her first point oferror, appellant contends the evidence is legally insufficient to disprove

her claim ofself-defense. When reviewing legal sufficiency ofthe evidence to support a verdict, we




   t
   T he police offices acknowledged dial, In that area, it would be prudent to cariy a weapon for pnitcction.




                                                                   -3-
 view all of the evidence in the light most favorable to the verdict, asking whether any rational trier

 of fact could have found the essential elements of the offense beyond a reasonable doubt Jackson

 v. Virginia, 443 U.S. 307,319(1979); Brookv r. State, 323 S.W.3d 893.899,912 Ucx. Crim. App.

 20l0); Wesbrookv. State, 29 S.W.3d 103,111 (Tex. Crim. App.2000). When adefrndantchallenges

 the legal sufficiency of evidence to support rejection of a defense such as self-defense, we examine

 all of the evidence in the light most thvorable to the verdict to determine whether any rational trier

 of fact could have found the essential elements ofthe offense and also could have found against the

defendant on the self-defense issue beyond a reasonable doubt Sexton         i’.   State, 804 S.W.2d 910,
914 (Tex. Crim. App. 1991).

        Self-defense is an issue of fact for the jury to determine. Sexton, 804 S.W.2d at 913. In a

sufficiency review, we do not re-evaluate the weight and credibility of thi evidence, and we defer

to the jury’s determinations of credibility. See Lancon v. State, 253 S.W.3d 699, 705 (rex. Crim.

App. 2008); Williams v. State, 235 S.W.3d 742,750 (Tex. Crim. App. 2007). A jury may believe

all, some, or none ofany witness’s testimony. Sharp v. Stat4 707 S.W.2d 611,614 (TeL Crim. App.

1986). We presume that the jury resolved all inconsistencies in the evidence in favor ofthe verdict.

See Clayton v. State, 235 S.W.3d 772,778 (Tex. Crim. App. 2007).

        Pruitt testified that appellant stabbed her as she was getting her child out ofthe back seat of

her car. The evidence also showed that Pruitt suffered three stab wounds to her back Appellant

nevertheless asserts the evidence is insufficient to show she did not stab Pruitt in self-defense. She

relies on her own testimony and discrepancies in Pruitt’s testimony, and concludes thejury could not

have rationally believed Pruitt. However, it is the jury’s responsibility to resolve discrepancies in

the testimony and may believe all, some or none of any witness’s testimony. We conclude the

evidence is legally sufficient to disprove appellant’s claim ofself-defense. We resolve the first issue




                                                 -4-
 aeainst appellant.

            In her second issue, appellant contends the evidence is legally insufficient to prove the deadly

 weapon lindin as alleged in the indictment. The indictment in this case, as amended by the trial

court, alleged appellant used a “screw driver and an unknown sharp object.”
                                                                   2                             According to

appellant, the evidence is insufficient to prove this allegation because the Only credible evidence in

the record shows the weapon she used was a knife. However, Scott testified he thought the weapon

appellant had was a screwdriver, or an ice pick, or “something like that.” Pruitt testified appellant

stabbed her with what “looked like” a pocket knife. Although appellant testified she used a kitchen

knife, the weapon she used was never recovered. We conclude the evidence is legally sufficient to

show appellant used an unknown sharp object, We resolve the second issue against appellant.

           In her third issue, appellant contends the judgment should be reformed to reflect the correct

names of the trial attorneys. The judgment reflects the “Attorney Ibr State” was Glen Fitzmartin and

the “Attorney for Defendant” was Paul Johnson. However, the record reflects Doug Millican was

the State’s attorney and Mark Watson was appellant’s attorney.                      The State concedes error.

Consequently, we reform the judgment to show the correct names of the trial attorneys. We affirm

the trial court’s judgment, as reformed,
                                                                                      ii
                                                                         1 i/




                                                                    [‘JUSTICE
Do Not Publish                                                                  /
TFx. R. Ape. P. 47

11 1266F.U05




  2
      i\ppellant does not challenge the vali(hty olthe amendment.
                                (!tuirt nf \p1ca[13
                        Fift1! 1iztrirt nf ixa at Ia11a
                                       JUDGMENT
LASHUNDRA ADAMS, Appellant                          Appeal from the 292nd Judicial District
                                                    Court ol Dallas County, Texas. (TrCt.No.
No. 051 U0l266CR              V                     F0S533 I 5V).
                                                    Opinion delivered by Justice O’Neill,
TI IL ST ATE OFT EXAS. Appellee                     Justices FitzGerald and Lanu—Miers
                                                    participating.


        Based on the Courts opinion of this date, the judgment ol the trial court is REFORMED
to show the “Attorney for State” at trial was Doug Millican and the “Attorney
                                                                               for Defendant’ at
trial was Mark Watson .As reLwmed. the jwlgment is AFFIRMED.




Judgment entered November 14. 2012.



                                                                                      ••/

                                                   1Iç’l’\ILJ. ()‘Ii)I
                                                   Jl .S 1l( ‘I-;